UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05364 American High-Income Trust (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® American High-Income Trust A changing financial landscape: The impact of leveraged buyouts on the high-yield bond market [photo of glass buildings from street-level looking skyward - clouds in the sky] Annual report for the year ended September 30, 2007 American High-Income TrustSM seeks a high level of current income and, secondarily, capital appreciation through a diversified, carefully supervised portfolio consisting primarily of lower rated, higher risk corporate bonds. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 The value of a long-term perspective 3 Feature article A changing financial landscape: The impact of leveraged buyouts on the high-yield bond market 4 Summary investment portfolio 10 Financial statements 15 Board of trustees and other officers 32 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge 3.94 % 12.45 % 6.14 % The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.69%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 24 and 25 for details. The fund’s 30-day yield for Class A shares as of October 31, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 7.65% (7.62% without the fee waiver). The fund’s distribution rate for Class A shares as of that date was 7.17%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 31. The return of principal in bond funds is not guaranteed. Bond funds have the same interest rate, inflation and credit risks that are associated with the underlying bonds owned by the fund. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal. Investing outside the United States may be subject to additional risks, such as currency fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. [photo of the branch of a tree near a glass building] Fellow shareholders: American High-Income Trust ended its 2007 fiscal year with strong results, although tightening credit, costlier financing and diminishing demand began to put pressure on returns in the latter part of the fiscal period. For the 12 months ended September 30, 2007, shareholders who reinvested monthly dividends totaling about 92 cents a share earned a total return of 8.0%, including an income return of 7.7%. Those results compare with a 7.7% gain for the Lipper High Current Yield Bond Funds Index, a benchmark of similar funds, and an 8.3% return for the Credit Suisse High Yield Index, which attempts to mirror the high-yield debt markets. The latter index is unmanaged and includes no expenses. High-yield bonds enjoyed significantly higher returns during the period than investment-grade bonds. The Citigroup Broad Investment-Grade (BIG) Bond Index, an unmanaged index that measures high-quality bond markets including Treasuries, posted a 5.2% total return, not including expenses. Shareholders in the fund who elected to take their dividends in cash saw the value of their holdings increase 0.4% while earning an income return of 7.4%. Putting the year in perspective For the past five years, high-yield bonds have enjoyed a favorable market and economic climate, characterized by low interest rates, strong corporate fundamentals and historically low default rates. This environment helped American High-Income Trust to post an average annual total return of 13.3% since September 2002. That trend continued into the first nine months of the fiscal year, as ample liquidity, low market volatility, an increase in leveraged buyouts (LBOs) and strong investor demand for higher yielding assets helped drive returns for high-yield bonds even higher. For the nine months ending June 30, 2007, American High-Income Trust posted an 8.3% gain. But in July, debt markets weakened as troubles in the U.S. subprime mortgage market spread to the credit markets, sparking a global liquidity crisis. In addition, increasingly aggressive LBOs resulted in a supply of debt that was difficult to sell. These pressures negatively impacted results for the last three months of the period, with the fund posting a slight 0.3% loss. In September, there was some relief for investors when the Federal Reserve reduced short-term rates by a greater than expected 50 basis points, helping to ease the liquidity crisis. [Begin Sidebar] Results at a glance For periods ended September 30, 2007, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 2/19/88) American High-Income Trust (Class A shares) 8.0 % 13.3 % 6.5 % 9.1 % Credit Suisse High Yield Index* 8.3 12.5 6.4 9.0 Citigroup Broad Investment-Grade (BIG) Bond Index* 5.2 4.2 6.0 7.3 Lipper High Current Yield Bond Funds Index† 7.7 11.7 4.2 7.3 *The market indexes are unmanaged and do not reflect the effect of sales charges, commissions or expenses. † The Lipper index does not reflect the effect of sales charges. Since its inception through September 30, 2007, American High-Income Trust ranked 3rd in total return among the 37 high current yield funds in existence throughout the period, according to Lipper. For the 10 years ended September 30, 2007, the fund ranked 12th of 146; for the five years ended September 30, 2007, it ranked 39th of 319; and for the 12 months ended September 30, 2007, it ranked 88th of 444. Lipper rankings do not reflect the effect of sales charges. [End Sidebar] [Begin Sidebar] After several years of above-average gains, the high-yield market was susceptible to a correction. We believe the recent market correction has been healthy for high-yield bonds, bringing spreads to levels that more accurately reflect market and credit risks. [close up photo of the side of a glass building] [End Sidebar] Despite the market pressures, credit fundamentals in the high-yield market have remained strong as companies continue to generate cash flow and enjoy healthy operating environments. As such, we are using the current volatility as an opportunity to find attractive values in the market and will continue to adjust the portfolio as market conditions evolve. The impact of leveraged buyouts In recent years, the rise in LBO activity has transformed the credit markets and had a huge impact on high-yield bond markets. LBOs allow companies to make large acquisitions using mostly debt with a small amount of capital. Because that debt is issued mainly as high-yield bonds, the growth in LBO volume has helped to drive growth in the high-yield marketplace. Although tighter credit and more expensive financing have reduced demand for buyouts in the latter part of the fiscal period, we expect them to remain a significant part of the market going forward. For more insights on how LBOs are changing the financial landscape for high-yield bonds, see the feature article that begins on page 4. Preparing for a slowdown After several years of above-average gains, the high-yield market was susceptible to a correction. We believe the recent market correction has been healthy for high-yield bonds, bringing spreads to levels that more accurately reflect market and credit risks. Still, there are some issues as we enter the next period. In the short term, the high-yield market will have to absorb a significant amount of new issuance, which will add to the volatility experienced in recent months. A bigger issue is the possibility of an economic slowdown, or even recession. If the economy slows beyond housing and related sectors, it could have a greater impact on more companies, particularly those with high leverage ratios. That could impact their ability to meet their debt obligations, which would result in a higher number of defaults. While we are mindful of these market and economic risks, we are also seeing a return to more prudent financing and better values throughout the marketplace. We are preparing for a possible slowdown by understanding the companies we own and what kind of leverage they can support. To this end, we continue to favor companies with strong or improving balance sheets, as well as areas of the market that are attractively valued and likely to benefit from sustained modest expansion of the economy. It is this commitment to building a diversified, research-driven investment portfolio that has helped the fund produce solid returns for shareholders over the long term. During the past 10 years ended September 30, 2007, American High-Income Trust has posted an average annual total return of 6.5%. That compares with a 4.2% return for the Lipper High Current Yield Bond Funds Index, a 6.4% return for the Credit Suisse High Yield Index and a 6.0% return for investment-grade bonds as measured by the Citigroup BIG Bond Index. As always, we appreciate your continued support and long-term investment perspective. Sincerely, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman /s/ David C. Barclay David C. BarclayPresident November 12, 2007 For current information about the fund, visit americanfunds.com. The value of a long-term perspective Here’s how a $10,000 investment in American High-Income Trust grew between February 19, 1988, when the fund began operations, and September 30, 2007, the end of its latest fiscal year. As you can see, that $10,000 grew to $53,103 with all distributions reinvested. Fund results shown reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 [begin mountain chart] Yearended American High-Income Trust Lipper High Current Yield Bond Funds Index4 Citigroup Broad Investment-Grade (BIG) Bond Index3. Credit Suisse High Yield Index3 Consumer Price Index (inflation)5 Sept. 30th 2/19/88 $ 9,625 $ 10,000 $ 10,000 $ 10,000 $ 10,000 1988 10,182 10,475 10,222 10,447 10,328 1989 11,189 10,935 11,367 11,026 10,776 1990 10,735 9,570 12,237 10,047 11,440 1991 13,873 12,290 14,198 13,757 11,828 1992 16,376 15,132 15,999 16,573 12,181 1993 18,764 17,473 17,627 19,172 12,509 1994 19,066 17,899 17,063 19,831 12,879 1995 21,604 20,178 19,461 22,619 13,207 1996 24,570 22,644 20,423 25,054 13,603 1997 28,176 26,120 22,406 28,994 13,897 1998 27,491 25,688 24,975 28,842 14,103 1999 29,721 27,037 24,908 29,980 14,474 2000 31,295 27,021 26,632 30,555 14,974 2001 30,218 23,569 30,110 29,050 15,371 2002 28,442 22,814 32,632 29,877 15,603 2003 38,197 28,862 34,423 38,257 15,966 2004 42,235 32,215 35,738 43,352 16,371 2005 45,421 34,422 36,783 46,089 17,138 2006 49,174 36,744 38,147 49,667 17,491 2007 53,103 39,586 40,148 53,807 17,973 [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000. 3The market indexes are unmanaged and include reinvested distributions, but do not reflect the effect of sales charges, commissions or expenses. 4Calculated by Lipper. The index does not reflect the effect of sales charges. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period February 19 through September 30, 1988. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended September 30, 2007)* 1 year 5 years 10 years Class A shares 3.94 % 12.45 % 6.14 % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 24 and 25 for details. [photo of buildings as reflectedfrom a glass building] A changing financial landscape: The impact of leveraged buyouts on the high-yield bond market In September, shareholders of TXU Corp., the largest power company in Texas, approved the company’s plan to be acquired by a consortium of private equity firms for $44 billion, making it the biggest leveraged buyout in U.S. history and one of the first in the utility industry. The news came on what could be the tail end of a global boom in LBOs that has swept capital markets and changed the financial landscape for high-yield bonds. From 2002 to 2006, the total number of LBO transactions per year more than doubled, rising from 1,029 to 2,454 deals. At the same time, the size of the average deal grew six times, from roughly $186 million in 2002 to more than $1.1 billion through the first half of 2007, according to Standard & Poor’s. “The rise in LBO activity in recent years has had a huge impact on high-yield bonds,” says David Barclay, president of American High-Income Trust. “It’s opened many new opportunities for investors, while also increasing the level of risk in the marketplace.” A leveraged buyout is the acquisition of a public or private company where the takeover is financed primarily with borrowed money, with a small equity investment — much like the use of a mortgage to buy a house. Typically, LBOs are financed with roughly 70 to 90 percent debt and 10 to 30 percent equity. Unlike a house purchase, however, interest and principal obligations are paid with the cash flows of the refinanced company and sometimes from the sale of some of its assets. Because the high debt-to-equity ratio requires LBOs to finance the purchase with high-yield bonds rather than investment-grade bonds, the dramatic increase in LBO volume over the past four years has helped to bolster growth in the high-yield market. Although the number and size of deals are beginning to slow amidst rising financing costs, tighter credit and concerns about the market’s ability to absorb large amounts of new issuance, LBOs are still expected to remain a key ingredient in the high-yield market going forward. In the following pages, we will look at some of the factors behind the recent growth, the potential risks and rewards for high-yield debt investors, and the increasing importance of fundamental research to navigate the challenges posed by these buyouts. [Begin Sidebar] The boom in LBOs has created both opportunity and risk in the high-yield marketplace. [photo of a glass building from street-level looking up] [End Sidebar] Factors fueling the buyout boom The rise in LBO activity has been part of a broader trend in recent years of companies willing to take on more debt. That willingness can be attributed to a combination of factors, including low interest rates, the availability of more types of debt financings and a huge demand for yield throughout the world. “What has really helped in the last four years is that financing costs have been at all-time lows,” says Marc Linden, a portfolio counselor in the fund. Buyouts are also being driven by pools of institutional money seeking a high rate of return, which has created a flow of money going into private equity funds. Since LBOs are financed primarily with debt, private equity investors have used them to apply leverage to assets in a rising market, which allowed them to significantly increase their overall returns. Another factor has been a growing reliance on the U.S. bank loan market for LBO financing. “Ten years ago, LBOs such as TXU Corp. would not have been possible because there simply wasn’t enough liquidity at the secured bank level to write multibillion-dollar loans, and banks couldn’t take on that much risk,” says Linden. “Today, an increasing number of banks are selling their secured loan debt to institutional investors. Instead of banks being the only primary lenders of secured loans, now certain mutual funds and other institutions can also loan money. That has helped to expand the borrowing base and diversify risk, which has made larger LBOs possible.” Also fueling the LBO trend has been the willingness of boards of directors to take public companies private. Passage of the Sarbanes-Oxley Act of 2002, which established new standards and oversight for public companies in response to a number of high-profile corporate and accounting scandals, made being a public company more expensive, particularly for smaller companies. “The additional paperwork and headaches that have resulted from Sarbanes-Oxley have created another incentive for managements and boards of directors to get out of the public domain,” says David Daigle, another portfolio counselor in the fund. “As a result, there has been a great transfer from public to private companies over the past few years.” A wider range of investment opportunities The boom in LBOs has created both opportunity and risk in the high-yield marketplace. American High-Income Trust’s long-term perspective and focus on fundamental research is helping to capitalize on the newly created opportunities while limiting the potential risks that LBOs pose. [Begin Sidebar] [photo of a glass building from street-level looking up] “Having long-term context in a particular industry helps an analyst to identify companies that have been beaten up unjustifiably and avoid situations where we are not getting paid enough for the risk.” David Daigle Portfolio counselor [End Sidebar] “We research LBOs and their impact on the market the same way we do any other issue,” says Barclay. “Our same philosophy applies: We understand that markets and the economy have cycles. Our research has helped us invest in companies that have been able to meet their debt obligations over various business and market cycles.” Overall, say the investment professionals in American High-Income Trust, the LBO trend has been positive for the fund because it has increased the range of investment opportunities for high-yield investors. Historically, companies that became LBO targets usually had specific characteristics, such as a stable cash flow, low debt, fairly low cyclicality and a depressed equity valuation. As a result, some industries never made it onto the radar screen of buyout firms. “Traditionally, LBOs were done in small companies or in industries that either were not well-known or had small market caps, which we don’t follow much,” says Daigle. “Today, the quality of companies and variety of industries in the high-yield universe have increased substantially.” Contributing to this greater industry diversification has been the increasing number of blue-chip companies that have entered the high-yield markets. In the past several years, the availability of debt financing and equity capital has led to the buyouts of industry leaders such as HCA Healthcare, an operator of hospitals and outpatient centers in the U.S. and England; Univision, the Spanish-language television network; Harrah’s Entertainment, the casino operator; and Alltel, owner and operator of one of the largest wireless networks in the U.S. For the portfolio counselors in American High-Income Trust, being able to add blue-chip companies to the portfolio has been a positive development. “If you can buy an industry leader, it may represent less risk,” says Daigle. Reflecting this growth in the number and types of high-yield investments, the percent of the fund’s portfolio that is LBO-related has increased substantially in recent years. “We have an investment in almost every industry,” says Tara Torrens, a fixed-income analyst with the fund. But, she emphasizes, it’s the result of bottom-up research rather than an attempt to follow macroeconomic trends. “Just as we choose our other holdings on an issuer by issuer basis, we evaluate LBOs on a deal by deal basis,” she says. This increase in volume and the financing needed for these bigger deals has benefited American High-Income Trust in another way. “We have been able to work with private equity sponsors and underwriters to become more involved in structuring deals to make them more advantageous to us,” says Torrens. “Now, we have more control over the investment options themselves.” Managing risk through research As has been widely reported, the profusion of LBOs also has a downside. While they have created more investment choices, they have also introduced more risk in the marketplace. “The good news is that the quality of companies and industries represented in the high-yield universe is as good as I’ve ever seen,” says Daigle. “On the other hand, balance sheets are weak because they are highly leveraged and complex. If the economy goes into a recession, many companies may not be able to meet their debt obligations.” This would likely lead to an increase in defaults. Defaults have been historically low in recent years, but could return to more normal or even elevated levels if the economy sours. In fact, Moody’s Investors Service is already predicting that default rates for high-yield bonds may triple over the next year, citing the global credit crunch. While that would be a drag on the broader market, it also creates investment opportunities. “When we see an industry where defaults have increased and there’s greater market turmoil, there are often opportunities to buy deeply discounted bonds of good companies,” says Torrens. Helping the fund to spot these opportunities are the extensive research capabilities of Capital Research and Management Company, adviser to the fund. “Our research coverage of industries is broad,” says Daigle. “We have analysts who have been covering particular industries for years. That really benefits us when the market weakens. Having long-term context in a particular industry helps an analyst to identify companies that have been beaten up unjustifiably and avoid situations where we are not getting paid enough for the risk.” [Begin Sidebar] “We understand that markets and the economy have cycles. Our research has helped us invest in companies that have been able to meet their debt obligations over various business and market cycles.” David Barclay President of American High-Income Trust The buyout boom Since 2000, leveraged buyouts have grown in volume and size. The following chart illustrates the worldwide growth both in the number of LBO transactions and the value of the average deal. Average value and total number of LBO transactions worldwide [begin line/bar chart] Average deal value ($ millions) Total number of transactions 2000 189.3 754 2001 120.6 925 2002 186.2 1029 2003 197.1 1278 2004 278.5 1620 2005 389.0 1490 2006 671.4 2454 2007* 1142.4 *Through June 30, 2007 Source: Capital IQ © Standard & Poor’s 2007 [end line/bar chart] [End Sidebar] [Begin Sidebar] The history of leveraged buyouts Exactly when the first leveraged buyout occurred is up for debate. They are often traced back to the 1960s, before there were high-yield bond markets. At the time, such acquisitions were called “bootstrap” transactions, which refers to the ability of the acquired company to help pay for itself with its own cash flows. Harvard Business School credits Kohlberg Kravis Roberts & Co. (KKR) with completing the first LBO in history when it acquired Orkin Exterminating Company in 1964. Other sources cite the 1955 purchase of Waterman Steamship Corp. by McLean Industries as the first. In that transaction, McLean borrowed $42 million and raised an additional $7 million through issues of preferred stock. After the deal was complete, about $20 million in loan debt was paid with Waterman’s cash and assets. It wasn’t until the late 1980s, however, that the LBO market rose to prominence and the high-yield markets began to develop as a way to finance these transactions. Many buyouts were motivated by opportunities to profit from inefficient and undervalued corporate assets. LBOs became characterized by hostile takeovers and takeover defenses such as management buyouts, where the management of an LBO targeted company would buy back company shares in an attempt to gain control of the company. Perhaps the most famous takeover battle was the 1988 buyout of RJR Nabisco, when private equity firm KKR battled a management team led by F. Ross Johnson. KKR ultimately won, purchasing the company for $25 billion. At the time, it was the most expensive corporate acquisition in history. By the end of the decade, the boom turned bust as a number of high-profile buyouts led to the eventual bankruptcy of the acquired companies. Because many of these companies were overleveraged, their operating cash flows were not able to meet the high interest payments during the economic slowdown of the early 1990s. Bankruptcies and defaults rose sharply, and the number of LBOs declined as a result. In the years since, the LBO market has experienced some dramatic changes. “One of the big differences is that the market has matured,” says Tara Torrens, a fixed-income analyst in American High-Income Trust. “In the 1980s, the high-yield markets were just developing and there was a limited buyer base. Today, there are a significant number of investors, a tremendous amount of capital and more financing options, all of which have helped to increase liquidity, diversify risk and lower financing costs.” By 2006, these trends helped to propel LBOs to historical highs in terms of size, leverage and pricing multiples. Strong returns attracted even more investors and encouraged even bigger deals. But in recent months, costlier financing, tighter credit and diminishing demand among investors are setting the scene for a more volatile market. While only time will tell how the current cycle will play out, one thing is certain: LBOs have had a huge impact on contemporary credit markets, and will remain a major part of the high-yield bond market going forward. [photo of keys on a calculator - a pair of eyeglasses nearby] [End Sidebar] Understanding capital structures A key to managing risk is to understand how bonds in the portfolio are structured. “One result of the LBO trend is that capital structures are much more complex,” says Daigle. “We have a research team capable of analyzing complex balance sheets, including multiple structures, issuers and bonds within an issuer, each of which may have different covenants and relationships.” A covenant is a provision in a debt agreement that requires one party to either perform or refrain from certain acts; usually, it is a restriction designed to protect the lender’s interest. In addition to market risk, there are risks to current bondholders of the companies that are bought out by private equity investors. That’s because financing is often obtained by issuing additional debt that’s senior to that held by existing bondholders. When that happens, existing bondholders are pushed down in the capital structure, which means they are less protected in the case of a default. Consequently, spreads tend to widen significantly, which can negatively impact prices in the short term. “We understand from the covenant the risk of being pushed down in the capital structure,” says Torrens. “We look at factors that make companies LBO targets and try to avoid those types of investments if we aren’t being compensated appropriately for the risk.” There is no rule of thumb as to which kinds of issuers or capital structure are considered. “We evaluate the risk-reward ratio,” Daigle emphasizes. “We look at pricing, structure, covenants — and then determine how much we’re getting paid to take those risks. Our goal is to find the right companies with balance sheets we believe will generate attractive investment returns.” LBOs enter a new cycle In recent months, LBO growth has slowed as financing has become costlier and investor appetite has waned. In addition, the high-yield market is trying to absorb a significant amount of supply, which is expected to add to the volatility that the market has experienced in recent months. “The popularity of LBOs has always been cyclical and a downturn is inevitable,” says Daigle. “We are preparing for the slowdown and the end of the boom cycle by understanding the companies we own and what kind of leverage they can support.” Despite the current concerns in the market, Torrens believes a correction will be positive for the fund. “We are seeing lower prices, more prudent refinancing and promising investment opportunities,” she says. “From our perspective, it’s a good environment because we are focused on credit quality and finding value.” Adds Barclay, “We expect the current slowdown to mark the end of what has been a cycle of very aggressive LBOs and very aggressive financing. As we enter a new phase, we expect leverage ratios to be lower, which we believe will be healthy for the market overall. It marks a shift in LBOs, but certainly not the end of them.” [Begin Pull Quote] [close-up photo of the glass panels on a building] “We are seeing lower prices, more prudent refinancing and promising investment opportunities. From our perspective, it’s a good environment because we are focused on credit quality and finding value.” Tara Torrens Fixed-income analyst [End Pull Quote] Summary investment portfolio,September 30, 2007 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.For details on how to obtain a complete schedule of portfolio holdings, please see the inside back cover. [begin pie chart] U.S. corporate bonds & notes 63.1 % Non-U.S. corporate bonds & notes 12.6 Corporate loans 7.5 Non-U.S. government & government agency bonds & notes 4.7 Common stocks & warrants 3.6 Convertible securities 0.7 Preferred securities 1.3 Other 1.6 Short-term securities & other assets less liabilities 4.9 [end pie chart] Principal amount (000) Market value (000) Percent of net assets Bonds, notes & other debt instruments- 89.57% Corporate bonds, notes & loans-83.18% Consumer discretionary- 25.35% Charter Communications Operating LLC, Term Loan Facilities B: Delayed Draw, 7.13% 2014 (1)(2) (3) $79,400 $76,919 7.36% 2014 (1)(2) (3) 54,550 52,845 Charter Communications Operating LLC and Charter Communications Operating Capital Corp.: 8.00% 2012 (4) 61,665 61,665 8.375% 2014 (4) 37,800 38,178 CCO Holdings, LLC and CCO Holdings Capital Corp. 8.75% 2013 50,065 50,566 CCH I, LLC and CCH I Capital Corp. 11.00% 2015 41,075 41,794 CCH II, LLC and CCH II Capital Corp. 10.25% 2010 14,105 14,493 Charter Communications Holdings, LLC and Charter Communications Holdings Capital Corp. 11.75%-13.50% 2011-2012 14,375 14,089 2.64 % Univision Communications Inc.: 9.75% 2015(4)(5) 76,050 74,529 First Lien Term Loan B, 7.61% 2014 (1)(2) (3) 49,975 47,414 7.85% 2011 12,535 12,598 Term Loan, 7.629% 2009 (1)(2) (3) 11,595 11,518 1.10 General Motors Corp.: 7.20% 2011 83,370 79,827 7.25% 2013 €3,000 4,032 6.375%-8.80% 2008-2033 $66,765 60,992 1.09 Michaels Stores, Inc. 10.00% 2014 76,550 78,846 .59 Ford Motor Co.: Term Loan, 8.70% 2013 (1)(2) (3) 38,927 37,856 6.50%-9.50%% 2011-2031 33,998 27,913 Ford Capital BV 9.50% 2010 4,000 4,000 .52 CanWest Media Inc., Series B, 8.00% 2012 59,248 58,359 .44 Young Broadcasting Inc. 10.00% 2011 52,810 48,981 .37 Bon-Ton Department Stores, Inc. 10.25% 2014 52,040 48,918 .37 Grupo Posadas, SA de CV 8.75% 2011 (4) 46,225 47,496 .36 Other securities 2,374,104 17.87 3,367,932 25.35 Telecommunication services- 10.29% Windstream Corp.: 8.125% 2013 103,600 109,557 8.625% 2016 12,300 13,176 Valor Telecommunications Enterprises, LLC and Valor Telecommunications Enterprises Finance Corp. 7.75% 2015 37,160 38,989 1.22 Dobson Communications Corp. 8.875%-9.61% 2012-2013 (1) 60,975 64,301 Dobson Cellular Systems, Inc. 8.375%-9.875% 2011-2012 45,415 48,806 American Cellular Corp.: Term Loan, 7.36% 2014 (1)(2) (3) 21,197 21,157 10.00% 2011 6,350 6,667 1.06 Triton PCS, Inc. 8.50% 2013(6) 113,840 119,674 .90 American Tower Corp. 7.125% 2012 64,360 66,130 .50 MetroPCS Wireless, Inc. 9.25% 2014 (4) 55,025 56,401 .42 Rural Cellular Corp. 8.621% 2013 (1) (4) 48,875 50,341 .38 Nextel Communications, Inc., Series D, 7.375% 2015 47,808 48,628 .37 Other securities 723,327 5.44 1,367,154 10.29 Industrials- 10.16% DAE Aviation Holdings, Inc.: Term Loan B, 9.00% 2014(1)(2) 57,125 57,125 11.25% 2015(4) 66,070 69,373 .95 Nielsen Finance LLC and Nielsen Finance Co.: 10.00% 2014 59,500 63,219 0%/12.50% 2016 (7) 81,050 57,140 .91 Hawker Beechcraft 8.875% 2015(4)(5) 58,480 59,065 .44 Accuride Corp. 8.50% 2015 53,595 51,719 .39 Other securities 992,319 7.47 1,349,960 10.16 Financials- 6.65% Ford Motor Credit Co.: 8.11% 2012 (1) 71,750 67,858 5.625%-9.875% 2008-2016 (1) 70,270 69,414 1.03 Realogy Corp.: 10.50% 2014 (4) 98,930 84,585 Term Loan, 5.32%-8.36% 2013 (1)(2) (3) 32,312 30,427 11.00%-12.375% 2014-2015 (4)(5) 25,225 20,098 1.02 Other securities 610,478 4.60 882,860 6.65 Health care- 6.61% HealthSouth Corp.: 10.75% 2016 86,990 91,992 11.409% 2014 (1) 57,805 60,551 1.15 Tenet Healthcare Corp.: 9.875% 2014 86,260 79,359 6.375%-9.25% 2011-2031 73,950 65,197 1.09 VWR International, Inc. 10.25% 2015(1)(4)(5) 117,360 113,839 .86 HCA Inc., Term Loan B, 7.448% 2013 (1)(2) (3) 98,257 96,460 .72 PTS Acquisition Corp. 9.50% 2015(4)(5) 60,430 57,409 .43 Elan Finance PLC and Elan Finance Corp. 8.875% 2013 54,850 54,164 .41 Warner Chilcott Corp. 8.75% 2015 46,274 48,125 .36 Other securities 210,720 1.59 877,816 6.61 Materials- 6.43% Georgia Gulf Corp. 9.50% 2014 67,115 61,746 .47 Other securities 791,899 5.96 853,645 6.43 Information technology- 5.25% NXP BV and NXP Funding LLC: 9.50% 2015 129,445 121,031 7.875%-8.11% 2013-2014 (1) 42,425 40,754 1.22 First Data Corp., Term Loan B2, 8.00% 2014 (1)(2) (3) 78,500 75,990 .57 Sanmina-SCI Corp. 8.125% 2016 83,775 72,884 .55 Hughes Communications, Inc. 9.50% 2014 53,375 54,042 .41 Other securities 332,484 2.50 697,185 5.25 Energy- 5.21% Williams Companies, Inc.: 8.75% 2032 71,030 82,128 6.375%-8.125% 2010-2021 (1) (4) 57,750 59,893 Williams Partners L.P. and Williams Partners Finance Corp. 7.25%-7.50% 2011-2017 39,375 40,690 Transcontinental Gas Pipe Line Corp. 6.40%-7.25% 2016-2026 16,310 16,959 Northwest Pipeline Corp. 7.00% 2016 7,030 7,338 1.56 Enterprise Products Operating LP: 8.375% 2066 (1) 45,240 46,568 7.034% 2068 (1) 61,555 56,486 .77 Kinder Morgan Inc., Term Loan B, 6.63% 2013 (1)(2) (3) 56,387 55,428 .42 Drummond Co., Inc. 7.375% 2016 (4) 49,705 46,474 .35 Other securities 280,749 2.11 692,713 5.21 Consumer staples- 3.67% Stater Bros. Holdings Inc. 8.125% 2012 48,555 49,708 .37 Other securities 438,072 3.30 487,780 3.67 Utilities- 3.56% Edison Mission Energy: 7.50% 2013 44,900 46,247 7.00%-7.75% 2016-2027 (4) 129,325 128,842 Midwest Generation, LLC 8.56% 2016 (2) 39,629 42,403 Homer City Funding LLC 8.734% 2026 (2) 9,251 10,361 1.72 Other securities 244,734 1.84 472,587 3.56 Total corporate bonds, notes & loans 11,049,632 83.18 Non-U.S. government & government agency bonds & notes- 4.77% Brazil (Federal Republic of): 10.00% 2014-2017 (8) BRL73,000 36,835 Global 10.25% 2028 (8) 15,000 8,607 Global 7.125%-10.50% 2014-2040 (2) $24,805 30,944 Brazilian Treasury Bill 6.00% 2010-2045 (8) (9) BRL118,699 62,966 1.05 Other securities 494,716 3.72 634,068 4.77 Other - 1.62% U.S. Treasury 6.00% 2026 $58,500 66,279 .50 Other securities 149,322 1.12 215,601 1.62 Total bonds, notes & other debt instruments (cost: $11,988,873,000) 11,899,301 89.57 Market value (000) Percent of net assets Convertible securities- 0.69% Other - 0.69% Other securities 92,151 .69 Total convertible securities (cost: $74,644,000) 92,151 .69 Market value (000) Percent of net assets Preferred securities- 1.27% Other - 1.27% Other securities 168,359 1.27 Total preferred securities (cost: $165,377,000) 168,359 1.27 Market value (000) Percent of net assets Common stocks- 3.60% Shares Telecommunication services- 2.35% SunCom Wireless Holdings, Inc., Class A (6) (10) 7,554,434 194,904 1.47% Dobson Communications Corp., Class A (10) 3,435,685 43,942 .33 Other securities 73,205 .55 312,051 2.35 Other - 0.81% Other securities 107,234 .81 Miscellaneous-0.44% Other common stocks in initial period of acquisition 58,521 .44 Total common stocks (cost: $369,636,000) 477,806 3.60 Market value (000) Percent of net assets Warrants- 0.00% Telecommunication services - 0.00% Other securities 38 .00 Total warrants (cost: $1,100,000) 38 .00 Principal amount (000) Market value (000) Percent of net assets Short-term securities- 4.35% Procter & Gamble Co. 4.75%-5.21% due 10/31-12/14/2007 (4)(11) $91,100 90,431 Procter & Gamble International Funding S.C.A. 4.77%-5.23% due 10/16-12/10/2007 (4)(11) 75,000 74,430 1.24 Federal Farm Credit Banks 4.70%-5.13% due 10/9-11/1/2007 (11) 89,500 89,271 .67 Wal-Mart Stores Inc. 4.72%-5.28% due 10/9-12/11/2007 (4)(11) 59,300 58,995 .45 Federal Home Loan Bank 4.75%-5.125% due 10/5-12/7/2007(11) 55,100 54,827 .41 Other securities 210,304 1.58 Total short-term securities (cost: $578,337,000) 578,258 4.35 Total investment securities (cost: $13,177,967,000) 13,215,913 99.48 Other assets less liabilities 69,123 .52 Net assets $13,285,036 100.00% "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio, including securities purchased in transactions exempt from registration underthe Securities Act of 1933 which may be subject to legal or contractual restrictions on resale.The total value of all such restricted securities was $50,960,000, which represented .38% ofthe net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares of that company. The fund's affiliated holdings listed below are either shown in the preceding summary investment portfolio or included in the market value of "Other securities" under their respective industry sectors. Further details on these holdings and related transactions during the year ended September 30, 2007, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend and interest income (000) Marketvalue of affiliates at 9/30/07 (000) SunCom Wireless Holdings, Inc., Class A (10) - $ 90,653,206 $ 83,098,772 7,554,434 $ - $ 194,904 Triton PCS, Inc. 8.50% 2013 $ 113,840,000 - - $ 113,840,000 10,298 119,674 Triton PCS, Inc. 8.75% 2011 $ 46,050,000 - 46,050,000 $ - 3,395 - Triton PCS, Inc. 9.375% 2011 $ 60,855,000 - 60,855,000 $ - 4,643 - ZiLOG, Inc. (10) 1,140,500 - - 1,140,500 - 4,151 ZiLOG, Inc. - MOD III Inc., units (10) 1,868 - 1,868 - - - Clarent Hospital Corp. (7) (8) (10) 576,849 - - 576,849 - 58 $ 18,336 $ 318,787 The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Coupon rate may change periodically. (2) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (3) Loan participations and assignments; the total value of all such loans, including those in "Other securities" in the summary investment portfolio, was $996,322,000, which represented 7.50% of the net assets of the fund. (4) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the United States in a transaction exempt from registration, normally to qualified institutional buyers. The total value of all such restricted securities, including those in "Other securities" in the summary investment portfolio, was $2,865,989,000, which represented 21.57% of the net assets of the fund. (5) Payment in kind; the issuer has the option of paying additional securities in lieu of cash. (6) Represents an affiliated company as defined under the Investment Company Act of 1940. (7) Step bond; coupon rate will increase at a later date. (8) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $640,572,000. (9) Index-linked bond whose principal amount moves with a government retail price index. (10) Security did not produce income during the last 12 months. (11) This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. The industry classifications shown in the summary investment portfolio were obtained from sources believed to be reliable and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at September 30, 2007 (dollars and shares in thousands, except per-share amounts) Assets: Investment securities at market: Unaffiliated issuers (cost: $12,919,832) $ 12,897,126 Affiliated issuers (cost: $258,135) 318,787 $ 13,215,913 Cash 671 Receivables for: Sales of investments 53,011 Sales of fund's shares 35,060 Dividends and interest 259,011 347,082 13,563,666 Liabilities: Payables for: Purchases of investments 226,046 Repurchases of fund's shares 24,590 Dividends on fund's shares 17,405 Open forward currency contracts 1,560 Investment advisory services 3,121 Services provided by affiliates 5,582 Trustees' deferred compensation 135 Other 191 278,630 Net assets at September 30, 2007 $ 13,285,036 Net assets consist of: Capital paid in on shares of beneficial interest $ 13,210,973 Undistributed net investment income 37,476 Accumulated net realized loss (158 ) Net unrealized appreciation 36,745 Net assets at September 30, 2007 $ 13,285,036 Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (1,075,506 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $ 9,516,467 770,417 $ 12.35 Class B 755,759 61,183 12.35 Class C 1,045,438 84,635 12.35 Class F 1,165,809 94,379 12.35 Class 529-A 124,147 10,050 12.35 Class 529-B 20,775 1,682 12.35 Class 529-C 52,473 4,248 12.35 Class 529-E 7,024 569 12.35 Class 529-F 5,609 454 12.35 Class R-1 13,076 1,059 12.35 Class R-2 137,903 11,164 12.35 Class R-3 185,852 15,046 12.35 Class R-4 117,627 9,523 12.35 Class R-5 137,077 11,097 12.35 (*) Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Class A and 529-A, for which the maximum offering prices per share were $12.83 each. See Notes to Financial Statements Statement of operations for the year ended September 30, 2007 (dollars in thousands) Investment income: Income: Interest (net of non-U.S. taxes of $438; also includes $18,336 from affiliates) $ 1,007,393 Dividends 19,054 $ 1,026,447 Fees and expenses(*): Investment advisory services 40,887 Distribution services 47,033 Transfer agent services 9,535 Administrative services 4,457 Reports to shareholders 458 Registration statement and prospectus 763 Postage, stationery and supplies 1,001 Trustees' compensation 105 Auditing and legal 122 Custodian 428 State and local taxes 116 Other 82 Total fees and expenses before reimbursements/waivers 104,987 Less reimbursements/waivers of fees and expenses: Investment advisory services 4,089 Administrative services 241 Total fees and expenses after reimbursements/waivers 100,657 Net investment income 925,790 Net realized gain and unrealized depreciation on investments and non-U.S. currency: Net realized gain (loss) on: Investments (including $40,960 net gain from affiliates) 161,149 Non-U.S. currency transactions (7,116 ) 154,033 Net unrealized depreciation on: Investments (172,444 ) Non-U.S. currency translations (1,525 ) (173,969 ) Net realized gain and unrealized depreciation on investments and non-U.S. currency (19,936 ) Net increase in net assets resulting from operations $ 905,854 (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended September 30 2007 2006 Operations: Net investment income $ 925,790 $ 773,220 Net realized gain on investments and non-U.S. currency transactions 154,033 94,929 Net unrealized depreciation on investments and non-U.S. currency translations (173,969 ) (43,452 ) Net increase in net assets resulting from operations 905,854 824,697 Dividends paid or accrued to shareholders from net investment income and non-U.S. currency gain (914,620 ) (791,733 ) Net capital share transactions 1,967,445 1,230,972 Total increase in net assets 1,958,679 1,263,936 Net assets: Beginning of year 11,326,357 10,062,421 End of year (including undistributed net investment income: $37,476 and $28,765, respectively) $ 13,285,036 $ 11,326,357 See Notes to Financial Statements Notes to financial statements 1. Organization and significant accounting policies Organization– American High-Income Trust (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks a high level of current income and, secondarily, capital appreciation through a diversified, carefully supervised portfolio consisting primarily of lower rated, higher risk corporate bonds. The fund offers 14 share classes consisting of four retail share classes, five 529 college savings plan share classes and five retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F) can be utilized to save for college education. The five retirement plan share classes (R-1, R-2, R-3, R-4 and R-5) are sold without any sales charges and do not carry any conversion rights. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Class B and 529-B None Declines from 5% to 0% for redemptions within six years of purchase Class B and 529-B convert to Class A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Class F and 529-F None None None Class R-1, R-2, R-3, R-4 and R-5 None None None Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. Significant accounting policies– The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The following is a summary of the significant accounting policies followed by the fund: Security valuation– Equity securities are valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are valued at prices obtained from an independent pricing service when such prices are available. However, where the investment adviser deems it appropriate, such securities will be valued at the mean quoted bid and asked prices (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type.Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. The ability of the issuers of the debt securities held by the fund to meet their obligations may be affected by economic developments in a specific industry, state or region. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under procedures adopted by authority of the fund's board of trustees. Various factors may be reviewed in order to make a good faith determination of a security’s fair value. These factors include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Security transactions and related investment income– Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discountson fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders– Dividends paid to shareholders are declared daily from net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Non-U.S. currency translation– Assets and liabilities, including investment securities, denominated in non-U.S. currencies are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in non-U.S. exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in non-U.S. currencies are disclosed separately. Forward currency contracts– The fund may enter into forward currency contracts, which represent agreements to exchange non-U.S. currencies on specific future dates at predetermined rates. The fund enters into these contracts to manage its exposure to changes in non-U.S. exchange rates arising from investments denominated in non-U.S. currencies. Upon entering into these contracts, risks may arise from the potential inability of counterparties to meet the terms of their contracts and from possible movements in non-U.S. exchange rates. Due to these risks, the fund could incur losses up to the entire contract amount, which may exceed the net unrealized value shown on the accompanying financial statements. On a daily basis, the fund values forward currency contracts based on the applicable exchange rates and records unrealized gains or losses. The fund records realized gains or losses at the time the forward contract is closed or offset by another contract with the same broker for the same settlement date and currency. Loan transactions– The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. Risks may arise due to the delayed settlement date of the loan transaction and the ability of the agent and/or borrower to meet the obligations of the loan. 2. Non-U.S. investments Investment risk – The risks of investing in securities of non-U.S.issuers may include, but are not limited to, investment and repatriation restrictions; revaluation of currencies; adverse political, social and economic developments; government involvement in the private sector; limited and less reliable investor information; lack of liquidity; certain local tax law considerations; and limited regulation of the securities markets. Taxation– Dividend and interest income is recorded net of non-U.S. taxes paid. Realized and unrealized gains on securities in certain countries are subject to non-U.S. taxes. The fund records a liability based on realized and unrealized gains to provide for potential non-U.S. taxes payable on these securities. As of September 30, 2007, the liability for non-U.S. taxes based on realized gains was $77,000. As of September 30, 2007, there were no non-U.S. taxes provided on unrealized gains. 3. Federal income taxation and distributions The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. The fund adopted the provisions of Financial Accounting Standards Board Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, on June 29, 2007. The implementation of FIN 48 resulted in no material liability for unrecognized tax benefits and no material change to the beginning net asset value of the fund. As of and during the period ended September 30, 2007, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2003, by state tax authorities for tax years before 2002 and by non-U.S. tax authorities for tax years before 2004. Distributions– Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to differing treatment for items such as non-U.S. currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in non-U.S. securities; net capital losses; and income on certain investments.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. During the year ended September 30, 2007, the fund reclassified $2,389,000 from undistributed net investment income to accumulated net realized loss; and $70,000 from undistributed net investment income to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of September 30, 2007, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ 66,708 Post-October non-U.S. currency loss deferrals (realized during the period November 1, 2006, through September 30, 2007)* (2,667 ) Undistributed long-term capital gain† 6,949 Gross unrealized appreciation on investment securities 499,683 Gross unrealized depreciation on investment securities (470,355 ) Net unrealized appreciation on investment securities 29,328 Cost of investment securities 13,186,585 * These deferrals are considered incurred in the subsequent year. †
